Title: Memorandum for Henry Dearborn, 22 January 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
          Observations on mr Hawkins’s letter of Dec. 22. 1802.
          Our proceedings on the subject of the deed by the Speaker of the Creeks to mrs Darant should be decisive, prompt and exemplary. if she be an Indian (which I should not expect as she is the sister of Mc.Gillivray) we cannot punish her. if she be an American citizen, the Attorney of the US. in the Missisipi territory might be instructed to avail himself of any opportunity of having her arrested and punished as provided by the Indian intercourse law; and if mr Hawkins can give us a clue to obtain evidence against the clerk or lawyers of Washington county (Georgia) or any others concerned in the intrigue, the Attorney of the US. in Georgia might be directed to prosecute them. In the mean time the Creeks should be assured of our protection, and that none of their lands shall ever be permitted to be sold or settled without the consent of the nation regularly given, and under our ratification. and if we have any settlers on their lands we ought to remove them if we can, or get them to remove them. as to the boundary between them & us, if it be any where undefined, we should join in defining it; but between them & Spain we can do nothing.   I imagine there will always be great difficulty in preventing our cattle & horses from ranging on the Indian lands, and the Indians should be prepared to allow a reasonable indulgence & laxity in this particular. 
          As to the pressure for lands from the frontier of Georgia mentioned by Colo. Hawkins & the land speculations of a private company there, the Creeks should understand that we will oppose it as well as they do: and as to the demand of Panton & Leslie, we might say that tho’ we have no right to interfere between them & British creditors as to debts, yet if they determine to pay in lands, we will not suffer British subjects to own lands within the limits of the US. but would not object to take the lands and pay money to their creditors as far as we should think their value.
          
            Th: Jefferson Jan. 22. 1803
            
          
        